UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4791



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM L. JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (3:02-cr-00148)


Submitted:   November 30, 2006            Decided:   January 4, 2007


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barron M. Helgoe, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Miller A. Bushong III, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William L. Johnson appeals the 151-month sentence he

received after his case was remanded for resentencing in light of

United States v. Booker, 543 U.S. 220 (2005).            We affirm.

            Johnson was initially sentenced as a career offender to

the same 151-month term after he pled guilty to distributing

cocaine base (crack).         His case was remanded twice for rulings on

his motion to reconsider his sentence.                We then affirmed the

sentence.     United States v. Johnson, 112 F. App’x 266 (4th Cir.

Oct. 19, 2004) (No. 03-4105).             The Supreme Court subsequently

vacated our judgment and remanded the case for reconsideration in

light of Booker.    We found no Sixth Amendment error, but vacated

the sentence under United States v. White, 405 F.3d 208, 223-24

(4th Cir.), cert. denied, 126 S. Ct. 668 (2005), and remanded for

resentencing    under    an    advisory   guideline    scheme   because   the

district court’s comments at sentencing indicated that it was

dissatisfied with the mandatory guideline system and unhappy with

the length of the guideline sentence.          United States v. Johnson,

166 F. App’x 85 (4th Cir. Feb. 10, 2006) (No. 03-4105).

            On remand,    Johnson requested a downward variance based

on his age (he was sixty-seven) and health problems.            However, at

the resentencing hearing, the district court made the following

finding:

     I cannot find, given the criminal history of this
     defendant, even with his substantial and substantially

                                     - 2 -
     serious and long-lasting health problems that a variance
     would stand up.    And I believe that with a Criminal
     History Category of VI that a sentence at the bottom of
     the guideline range is a reasonable sentence, and that a
     sentence below that would be unreasonable, or at least
     incapable of being sustained by lengthy explanation of
     other factors.

The court also expressed its view that the discretion afforded it

under Booker was largely illusory because a downward variance would

be unlikely to be upheld.

          We have held that, in a post-Booker sentencing, the court

must calculate the advisory guideline range and then consider

whether that range “serves the factors set forth in § 3553(a)[*]

and, if not, select a sentence that does serve those factors.”

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).    In selecting a sentence that serves the §

3553(a) factors, “the district court should first look to whether

a departure is appropriate based on the Guidelines Manual or

relevant case law.”   United States v. Moreland, 437 F.3d 424, 432

(4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).   If the resulting

departure range does not address the court’s concerns, the district

court may impose a variance sentence.    Id.   If the district court

imposes a variance sentence, “[t]he district court must articulate

the reasons for the sentence imposed, particularly explaining any

departure or variance from the guideline range” in light of the

factors in § 3553(a).     Id.; Green, 436 F.3d at 456.


     *
      18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

                                 - 3 -
            We review a post-Booker sentence “to determine whether

the sentence is within the statutorily prescribed range and is

reasonable.”    Moreland, 437 F.3d at 433 (internal quotation marks

and citation omitted).      “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”             United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006) (citations omitted).

            A post-Booker sentence may be unreasonable for procedural

or   substantive    reasons.        “A   sentence   may    be   procedurally

unreasonable, for example, if the district court provides an

inadequate statement of reasons . . . .                  A sentence may be

substantively unreasonable if the court relies on an improper

factor   or    rejects   policies    articulated    by    Congress   or   the

Sentencing Commission.”        Moreland, 437 F.3d at 434 (citations

omitted).     “[A] district court’s explanation should provide some

indication (1) that the court considered the § 3553(a) factors with

respect to the particular defendant; and (2) that it has also

considered the potentially meritorious arguments raised by both

parties about sentencing.”       United States v. Montes-Pineda, 445

F.3d 375, 380 (4th Cir. 2006) (citations omitted), petition for

cert. filed, ___ U.S.L.W. ___ (U.S. July 21, 2006) (No. 06-5439).

“[I]n determining whether there has been an adequate explanation,

[this court does] not evaluate a court’s sentencing statements in

a vacuum.”      Id. at 381.    Rather, “[t]he context surrounding a

district court’s explanation may imbue it with enough content for


                                    - 4 -
[this court] to evaluate both whether the court considered the

§ 3553(a) factors and whether it did so properly.”    Id.

           Here, the district court sentenced Johnson to the bottom

of the advisory sentencing guideline range after considering the

arguments of counsel. Johnson attempts to rebut the presumption of

reasonableness by arguing that the court’s expressed reasons for

denying him a variance were vague, and did not address what the

court may have believed was the appropriate sentence. We note that

we remanded Johnson’s case most recently for the specific purpose

of allowing the district court to exercise its discretion and

impose what it considered to be the appropriate sentence without

the restrictions of a mandatory guideline scheme.    The court chose

to impose a sentence within the guideline range.    We conclude that

the sentence was reasonable.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 5 -